EXHIBIT 10(e)(42)








Management Incentive Program for 2020 (2020 MIP)
Under the 2020 MIP, executive officers of the Company are eligible to receive
performance related cash payments. Payments are, in general, only made if
performance objectives established by the Compensation Committee of the Board of
Directors (the Committee) are met.


The Committee approved incentive opportunities for 2020, expressed as a
percentage of base salary for each participating officer. The Committee also
established overall threshold, target and maximum performance metrics and payout
ranges for the 2020 MIP. Financial performance measures and weightings
established by the Committee are: Absolute Revenue (unadjusted for currency)
(weighted at one-third), Adjusted Operating Margin (weighted at one-third) and
Free Cash Flow (weighted at one-third). The Committee maintains the authority to
increase or decrease an award based on individual performance.


Individual awards will be subject to the review and approval of the Committee
following the completion of the 2020 fiscal year, with payment to be made within
the first four months of 2021.







